                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


WALTER CARTER CIVIL ACTION


VERSUS 19-105-SDD-EWD


SIDJ. GAUTREAUX, II!, ETAL.


                                         RULING


        This matter is before the Court on the Motion to Dismiss^ filed by Defendant,

CorrectHealth East Baton Rouge, LLC ("CorrectHealth"). Plaintiff Waiter Carter

("Plaintiff') filed an Opposition2 to which CorrectHealth filed a Reply.3 For the following

reasons, CorrectHealth's Motion shall be granted in part and deferred in part.

I. BACKGROUND

        The Court previously granted in part a Motion to Dismiss filed by CorrectHealth.4

Plaintiff fiied a Second Amended Complaint which CorrectHealth now moves to dismiss.6

The salient facts were described in the prior Ruling7 but Plaintiff added some allegations

to the Second Amended Complaint worth noting here.

        Plaintiff entered East Baton Rouge Parish Prison ("EBRPP") on or about April 2,

2018 as a pre-trial detainee, and CorrectHeafth conducted a medical screening on or




1 Rec. Doc. No. 46.
2 Rec. Doc. No. 47.
3 Rec. Doc. No. 50.
4 See Rec. Doc. Nos. 37,44.
5 Rec. Doc. No. 45.
6 Rec. Doc. No. 46.
7 Rec. Doc. No. 44.


                                                                                     66180
about April 4.8 Plaintiff alleges that he repeatedly requested medical attention for the

fourth finger of his left hand on the date of his entry and over the next 17 days.9 Plaintiff

claims that his finger was painful, swollen, tender, and emitting discharge.10 Somewhere

between April 9 and April 12, Plaintiff underwent an x-ray on his finger in response to his

complaints that he could not move it and thought it was broken.11 He was offered over-

the-counter medication.12 By April 17, Plaintiffs condition had worsened as was noted

during a "med pass," and while he was scheduled to receive treatment on that day, for

whatever reason, he did not.13 Finally, on April 19, 2018, Plaintiff was transferred to Our

Lady of the Lake Regional Medical Center where he was diagnosed with a bone infection

and his finger was amputated.14

II. LAW AND ANALYSIS

          A. Rule 12(b)(6) Motion to Dismiss

          When deciding a Rule 12(b)(6) motion to dismiss, "[t]he 'court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.'"15 The Court;

may consider "the complaint, its proper attachments, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice."16 "To




8 Rec. Doc. No.45, p. 3.
9 Rec, Doc. No. 45, p.3-4.
10 Rec. Doc. No, 45, p. 3.
11 Id. at p. 4.
12 Id.
13 Id.
14 Id.
15 In re Katrina Canal Breaches Litigation, 495 F.3d 1 91, 205 (5th dr. 2007) (quoting Martin v. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
^RandallD. Wolcoti, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).

                                                                                                    66180
survive a Rule 12(b)(6) motion to dismiss, the plaintiff must piead 'enough facts to state

a claim to relief that is plausible on its face.'"17

         In Twombiy, the United States Supreme Court set forth the basic criteria necessary

for a complaint to survive a Rule 12(b)(6) motion to dismiss. "While a complaint attacked

by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

plaintiff's obligation to provide the grounds of his entitiement to relief requires more than

labels and conclusions, and aformulaicrecitation of the elements of a cause of action will

not do."18 A complaint is also insufficient if it merely "tenders 'naked assertion[s]' devoid

of 'further factual enhancement."'19 However, "[a] claim has facial plausibiiity when the

plaintiff pleads the factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged."20 In order to satisfy the plausibility

standard, the plaintiff must show "more than a sheer possibiiity that the defendant has

acted unlawfully."21 "Furthermore, while the court must accept well-pleaded facts as true,

it will not 'strain to find inferences favorable to the plaintiff.'"22 On a motion to dismiss,

courts "are not bound to accept as true a legal conclusion couched as a factual

allegation."23


         B. Section 1983 Generally

         The Civil Rights Act of 1964, 42 U.S.C. § 1983, creates a private right of action for



17 In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Be// Ati. Corp. v. Twombiy, 550 U.S.
544 (2007)).
18 Be// Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(interna! citations and brackets
omitted)(hereinafter Twombly},
19 Ashcroft v. Iqbal, 556 U,S. 662, 678 (2009)(interna! citations omitted)(hereinafter "/gjbaf).
20 Id.
21 Id.
22 Taha v. William Marsh Rice Univ., 2012 WL 1576099 at *2 (S,D. Tex. 2012) (quoting Southtand Sec.
Corp. v. Inspire Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).
23 Twombly, 550 U.S, at 555 (quoting Papasan v. Atlain, 478 U.S. 265, 286, 106 S.Ct 2932, 92 L.Ed.2d
209(1986)).

                                                                                                 66180
redressing the violation of federal law by those acting under color of state law.24 It

provides:

        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State ... subjects, or causes to be subjected, any
        citizen of the United States or other person within the jurisdiction thereof to
        the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured....25

"Section 1983 'is not itself a source of substantive rights/ but merely provides 'a method

for vindicating federal rights elsewhere conferred.'"26

        To prevail on a § 1983 claim, a plaintiff must prove that a person acting under the

color of state law deprived him of a right secured by the Constitution or laws of the United

States.27 A § 1983 complainant must support his claim with specific facts demonstrating

a constitutional deprivation and may not simply rely on condusory allegations.28

        C. Private Entity Liability under § 1983

        "For a plaintiff to state a viable claim under § 1983 against any private defendant,

the conduct of the private defendant that forms the basis of the claimed constitutional

deprivation must constitute state action under color of law."29

        CorrectHealth does not dispute that it is a state actor. Accordingly, the Court will

apply Monel! v. Dept ofSoc. Sen/s. of the City of New York.30



24 See Migra v. Warren City Sch. Dist. Bd. ofEduc., 465 U.S. 75, 82 (1984); Middlesex County Sewerage
  Auth. v. Nat'l Sea Clammers Ass'n, 453 U.S. 1, 19 (1981),
2542U.S.C.§1983.
2eAlbrightv. Oliver, 510 U.S. 266, 271 (1994) (quoting Bakerv. McCoitan, 443 U.S. 137, 144 n. 3, (1979));
  accord Graham v. Connor, 490 U.S. 386,393-94(1989); City of Oklahoma City v. Tuttle, 471 U.S. 808,
  816 (1985); Jackson v. City of Atlanta, TX, 73 F.3d 60, 63 (5th Cir. 1996), cert. denied, 519 U.S. 818
  (1996); Young v. City of Kiileen, 775 F.2d 1349, 1352 (5th Cir. 1985).
27 See Blessing v. Freestone, 520 U.S. 329, 340 (1997); Daniels v. Williams, 474 U.S. 327, 330 (1986);
  Augustine v. Doe, 740 F.2d 322, 324-25 (5th Cir. 1984).
28 See Schultea v. Wood, 47 F.3d 1427, 1433 (5th Cir.1995); Fee v. Herndon, 900 F.2d 804, 807 (5th Cir.
  1990), cert. denied, 498 U.S. 908 (1990); Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir.1986); Ange!
  v. CityofFairfield, 793 F.2d 737, 739 (5th Cir. 1986).
29 Moms v. Dillard Dep't Stores, inc., 277 F.3d 743, 747 (5th Cir. 2001).
30 436 U.8.658(1978).

                                                                                                 66180
         D. Episodic-Acts-or-Omissions Claims


         A plaintiff asserting an episodic-acts-or-omissions claim must show that

appropriate medical care has been denied or delayed and that the state actor who denied

or delayed care did so with "deliberate indifference to [the plaintiff's] serious medical

needs."31 "Deliberate indifference is an extremely high standard to meet."32 It requires (1)

knowledge that the inmate faces a substantial risk of serious bodily harm, and (2) failure

to take reasonable measures to abate the risk.33 In the context of medical care, this may

be met by showing that the defendant "'refused to treat [the plaintiff], ignored his

complaints, intentionally treated him incorrectly,' or otherwise *evince[d] a wanton

disregard for any serious medical needs.'"34 Further, the plaintiff must establish that the

defendant possessed a culpable state of mind: "the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists,

and he must also draw the inference."35 "Mere negligence, neglect, or medical

malpractice" does not constitute deliberate indifference,36 nor does "gross negligence."37

Rather, "subjective recklessness as used in the criminal law" is the appropriate standard

for "deliberate indifference" under the Fourteenth Amendment.38 The mere delay of

medical care can also constitute a Fourteenth Amendment violation but only "if there has




31 Estetie v. Gamble, 429 U.S. 97, 106 (1976); Johnson v. Treen, 759 F.2d 1236, 1237 (5th dr. 1985).
32 Domino v. Texas DepY of C/7'm. Jusfce, 239 F.3d 752, 756 (5th Cir. 2001).
33 Taylor v. Stevens, 946 F.3d 211, 221 (5th Cir. 2019) (quoting Arenas v. Calhoun, 922 F.3d 616, 620 (5th
  Cir. 2019)),
34 Id. at 226 (quoting Arenas v. Cathoun, 922 F.3d 616, 620 (5th Cir. 2019)).
35 Id. at 237.
36 Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991) (quoting Fielderv. Bosshard, 590 F.2d 105, 107
  (5th dr. 1979)).
37 Hemandez v. Tex. Dep't ofProt. and Reg. Servs., 380 F.3d 872, 882 (5th Cir. 2004).
38 Farmer, 511 U.S. at 839-40; Hemandez v. Tex. Dep't of Prof. and Reg. Sews., 380 F.3d at 881.

                                                                                                   66180
been deliberate indifference [that] resuits in substantial harm."39

         If a plaintiff establishes that an individual acted with deliberate indifference, and

the plaintiff seeks to hold that individuai's municipal actor-empioyer liable, the plaintiff

must satisfy additional requirements. To establish municipal liability under § 1983, a

plaintiff must identify: "(1) an official policy (or custom), of which (2) a policy maker can

be charged with actual or constructive knowledge, and (3) a constitutional violation whose

'moving force' is that policy (or custom)."40 The definition of "policy" includes:

         A persistent, widespread practice of city officials or employees which,
         although not authorized by officially adopted and promulgated policy, is so
         common and well settled as to constitute a custom that fairly represents
         municipal policy. Actual or constructive knowledge of such custom must be
         attributabie to the governing body of the municipality or to an official to
         whom that body has delegated policy-making authority.41

         A policy sufficient to satisfy Monel! can be found where there is "systemic

maladministration of the laws."42 But Monell liability presupposes a "conscious adoption

of a course of action" and requires a practice that is "so persistent and widespread and

so permanent and well-settted as to constitute a custom or usage with the force of law."43

         "Actual or constructive knowledge of [a] custom must be attributable to the

governing body of the municipality or to an official to whom that body has delegated

policy-making authority."44 Elaborating on these requirements, the Fifth Circuit has stated:

         Actua! knowledge may be shown by such means as discussions at council
         meetings or receipt of written information. Constructive knowledge may be
         attributed to the governing body on the ground that it would have known of

39 Easter v. Powell, 467 F,3d 459, 463 (5th Cir. 2006) (quoting Mendoza v. Lynaugh, 989 F.2d 191, 195
  (5th dr. 1993)); Hernandez v. Tex. Dep'tofProt and Reg. Se/vs,, 380 F.3d at 881.
40 Pineda v. City of Houston, 291 F.3d 325. 328 (5th Cir 2002) (citing Piotrowski v. City of Houston, 237
F.3d 567, 578 (5th dr. 2001)).
41/rf.
42 O'Quinn v. Manuel, 733 F.2d 605, 608 (5th Cir. 1985).
43 Cleveland v. Gautreaux, 198 F. Supp. 3d 717, 735 (M.D.L.A. 2016).
44 Piotrowski v. City of Houston, 237 F.3d 567 579 (5th dr. 2001) (quoting Webster v. City of Houston, 735
F.2d 838, 842 (5th dr. 1984)).

                                                                                                   66180
           the violations if it had properly exercised its responsibilities, as, for example,
           where the violations were so persistent and widespread that they were the
           subject of prolonged public discussion or of a high degree of publicity.45

           Finally, "[t]o succeed [in alleging 'moving force' causation], 'a plaintiff must show

that the municipal action was taken with the requisite degree of culpability and must

demonstrate a direct causal link between the municipal action and the deprivation of

federal rights.'"46 "That is, (the plaintiff must demonstrate that a municipal decision reflects

deliberate indifference to the risk that a vioiation of a particular constitutional or statutory

right will follow the decision.'"47

          Applying the law to the facts Plaintiff alleges, the Court finds that Plaintiff's

ailegations undermine his claim for deliberate medical indifference. Plaintiff alleges that,

on or about April 4, he underwent a medical exam which noted swelling in finger.48 He

avers that several days later, medical staff saw Plaintiff again and ordered an x-ray, which

was negative for broken bones, and provided him with over-the-counter medication.49

CorrectHealth staff noted the condition of his finger again on April 17 during a "med

pass."50 He was transported to a hospital on April 19.51

          CorrectHealth cites Morales v. McCulloh, another deliberate indifference case this

Court recently decided.52 The plaintiff in Morales was a carrier of the Methiciilin-resistant

Staphylococcus aureus ("MRSA") virus, and she repeatedly informed prison officials of




45 Hicks-Fields v. Harris Cnty., Tex., 860 F.3d 803, 808-09 (5th Cir. 2017) (quoting Bennett v. City of Siideli,
728 F.2d 762, 768 (5th dr. 1984)).
46Val!ev. C/'fy of ^/ousto/7, 613 F.3d 536, 542 (5th Cir. 2010) (quoting Be/, of ?/?e County Comm'/'sv/. Brown,
520 U.S. 397,404(1997)).
47 Id, (quoting Brown, 520 U.S. at 411).
48 Rec. Doc. No. 45 at 4.
49 Id. at p. 4-5,
50 /cf, at p. 5.
51 Id,
52Mora/esi/.McCt///o/7,2019WL2774324,at*1 (M.D. La. July 2, 2019).

                                                                                                        66180
that diagnosis during her four-day incarceration.53 On the first day of her incarceration,

she was treated with an antibiotic ointment that the plaintiff alleged was known to be

ineffective against MSRA infections; on the second day, she was prescribed two

antibiotics, which were allegedly known to be ineffective against MSRA infections; and on

the fourth and final day of her incarceration, she underwent another medical

examination.54 In dismissing the plaintiff's claims, this Court cited to several other cases

for the proposition that: "'It has been consistently held that an inmate who has been

examined by medical personnel fails to set forth a valid showing of deliberate indifference

to serious medical need."55 CorrectHeaIth attaches primacy to that statement, while

Plaintiff distinguishes Morales because the plaintiff was treated three days out of the four

that she was incarcerated.

          Whiie Plaintiff here may have been treated less often than the Morales plaintiff

while he was in prison, the Second Amended Complaint avers that he received medical

care at least three times, including a diagnostic test and medication. Therefore, Plaintiff's

assertion that "the defendants refused to treat plaintiff, ignored his complaints, and

otherwise engaged in conduct that evinced a wanton disregard for plaintiff's serious

medical needs" is belied by his own allegations. Even if the standard of care was subpar,

"[n]egligence, neglect, or medical malpractice does not rise to the level of a constitutional

violation."56 Plaintiff's allegations fail to plausibly demonstrate that CorrectHeaith acted

with deliberate indifference, so his episodic-acts-or-omissions claims must be dismissed.




53 Id.
54/cf.at*1-5.
55 Id. at *4 (citing Mickens v. Stalder, 2008 WL 544240, at *2 (W.D, La. 2008) (citing Norton v. Dimazana,
122 F.2d 286, 292 (5th Cir. 1997)); Callaway v. Smith County, 991 F.Supp, 801, 809 (E.D. Tex. 1998);
Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985;; Maywhether v. Foti, 958 F.2d 91 (5th Cir. 1992)).
56 id. at * 4.


                                                                                                   66180
Because Plaintiff's constitutional claims fail 12(b)(6) scrutiny, his Monell claims based on

episodic-acts-or-omissions also fail.57


          E. Conditions-of-Confinement Claims

          Plaintiff added a conditions-of-confinement claim against CorrectHealth in the

Second Amended Complaint.58 Pre-trial detainees and convicted prisoners look to

different constitutional sources for their rights to medical care in prison. The convicted

prisoner looks to the Eighth Amendment's prohibition on cruel and unusual punishment

while the state pre-trial detainee's constitutional rights flow from the procedural and

substantive due process guarantees of the Fourteenth Amendment.59

          A pre-trial detainee who brings a conditions-of-confmement claim must show under

the Be// v. Wo!fishGO test: (1) a condition created by municipal policy, either explicit or de

facto; and (2) that the condition is not reasonably related to a legitimate government

purpose—that it is arbitrary or purposeless.61 Where, as here, the plaintiff alleges a de

facto policy, he must "demonstrate a pervasive pattern of serious deficiencies in providing

for his basic human needs; any lesser showing cannot prove punishment in violation of

the detainee's Due Process rights."62 !f the condition is arbitrary or purposeiess, then it

amounts to punishment, which "may not constitutionally be inflicted upon detainees qua

detainees."63


          A pre-trial detainee asserting a conditions-of-confinement claim need not show




57 Id. at * 5.
58 Rec. Doc. No.45, p. 9.
59 Hare v. City of Coring Miss., 74 F.3d 633, 639 (5th Cir. 1996).
60 Be// v. Woifish, 441 U.S. 520, 538 (1979); Hare v. City of Corinth, Miss., 74 F.3d 633, 640 (5th Cir. 1996)
61 Shepherd v. Dallas Cty., 591 F.3d 445, 454 (5th dr. 2009) (quoting Be// v. Wolfish, 441 U.S. 520, 538-
39(1979).
62 id.
63 Id.


                                                                                                      66180
deliberate indifference because the "jail officials' individual states of mind are not a

dispute[d] issue in such cases."64 However, the Fifth Circuit has cautioned that the

standard is "functionaliy equivalent to a deliberate indifference inquiry" because the

plaintiff must show that the execution of the policy led to the condition and that jail officials

intended that the condition occur.65 In other words, the piaintiff must show that the

condition is the intended result of the explicit or de facto policy.

         Neither party presented significant argument on this claim. Plaintiff's allegations as

to this claim boil down to the assertion that the medical care provided in EBRPP is

unconstitutionally deficient because of the lack of equipment, staff, and procedures to

treat serious medical conditions. Plaintiff's claim is therefore best characterized as a de

facto policy claim, which requires allegations of "a pattern of acts or omissions 'sufficiently

extended or pervasive, or otherwise typical of extended or pervasive misconduct by jail

officials, to prove an intended condition or practice.'"66 The Fifth Circuit instructs that

"[p]roving a pattern is a heavy burden, and one that has rarely been met in our caselaw."67

         Plaintiff's condEtions-of-confinement claim hinges primarily on the Promise of

Justice Initiative report, which is in the record and referenced in the Second Amended

Complaint.63 !n a prior Ruling, the Court noted that the Promise of Justice Initiative report

is of limited relevance because it is based on EBRPP conditions from 2012-2016, but

Plaintiff was incarcerated in 2018.69 Plaintiff avers that he has corrected this deficiency

because "in any instance in which the plaintiff cited conclusions from 'The Promise of




64 Id.
65 Id. at 455.
66 Id. at 452.
67 Id.
68Rec. Doc, No,45-1.
69Rec. Doc. No. 44, p. 12-13.


                                                                                          66180
Justice Initiative' study, the plaintiff noted that the defendants knew about 'the

unconstitutional conditions at EBRPP since at least 2015' and that those conditions were

'continuing at the time of plaintiff's incarceration, yet [the defendants] failed to act.'"70 The

assertion that the conditions described in the Promise of Justice Initiative report continued

throughout Plaintiff's incarceration is entitled to no credit because it is unsubstantiated

and conciusory.71 While the Promise of Justice Initiative report lends some credence to

Plaintiff's assertion that there is an extended or pervasive pattern of serious deficiencies

in medical care at EBRPP, the two-year gap between the pattern potentially suggested

by the facts recounted in the Promise of Justice Initiative report and the events giving rise

to the instant suit weakens Plaintiff's assertion and denies it plausibility. The purported

pattern must be so pervasive that it may be considered an intended condition or practice

of jail officials.72 Plaintiff has failed to plausibly allege a pattern that meets the

jurisprudentia! bar because Plaintiff does not articulate a significant number of instances

to demonstrate such a pattern, and there is a two-year gap in the purported pattern.

        Plaintiff also directs the Court to a report docketed in another case.73 On a 12(b)(6)

motion to dismiss, the Court may consider only the complaint and documents referenced

therein.


        F. Claims Against Individuals

        Plaintiff sued CorrectHealth employees "S. Trusciair, Joyce Brown, K. Scott, J.

Liovet, A. Conerly" ("the individual Defendants") and unnamed CorrectHealth employees




70 Rec. Doc. No. 47, p. 5.
71 Ashcroftv. Iqbal, 556 U.S. 662, 678-79 (2009).
72 Shepherd, 591 F. 3d at 452.
73 Rec. Doc. No. 47, p. 6.


                                                                                          66180
in their individual and official capacities and named them in every count74 CorrectHealth

argues that Plaintiff's claims against the individual Defendants in their officiai capacities

fail because they are duplicative. Plaintiff does not respond.

        Under the law, Plaintiff's official capacity claims are duplicative. "'Official capacity

suits generally represent only another way of pleading an action against an entity of which

an officer is an agent.'"75 As such, official capacity suits are "treated as a suit against the

entity itself."76 Since all of Plaintiff's claims are asserted against CorrectHealth and the

individual Defendants in their officia! capacities, these claims are duplicative and are

dismissed.

        CorrectHealth argues that Plaintiff has failed to state a claim against the individuai

Defendants in their individual capacities because Plaintiff does not differentiate between

them. PJaintiff counters that he has sufficiently differentiated between them because,

where he asserted conduct by a particular defendant, he f(describe[d] those against whom

the allegations were made as Including the known and unknown employees of the

defendant CorrectHealth East Baton Rouge, LLC, identified in paragraph 3(C) above."77

        The Court finds that Plaintiff's individual capacity claims must also be dismissed.

Plaintiff must allege that a specific individual committed specific conduct giving rise to a

constitutional violation.78 Plaintiff's allegations boil down to the assertion that a

CorrectHealth employee, and possibly one of those named in this case, did something.

The Court cannot draw the inference that any CorrectHealth employee acted with any




74 See Rec. Doc. No. 45.
75 Zavala v. City of Baton Rouge/Par. of E. Baton Rouge, 2018 WL 4517461, at *14 (M.D. La. Sept 20,
2018) (quoting Kentucky v. Graham, 473 U.S. 159, 165 (1985) (internal quotation marks omitted).
76 Id. (quoting Kentucky v. Graham, 473 U.S. 159, 166 (1985) (internal quotation marks omitted).
77Rec. Doc. No. 47, p. 15.
78 Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002).

                                                                                                   66180
degree of intent from these allegations, and, moreover, that any identifiable CorrectHealth

employee participated in Plaintiff's medical care. Accordingly, these claims must also be

dismissed.

        G. Punitive Damages Claims

        Plaintiff seeks punitive damages in this case. CorrectHealth asserts that punitive

damages are neither available in § 1983 suits against private companies acting as

municipal actors nor available in § 1983 suits against municipal employees sued In their

individual capacities unless '"the defendant's conduct is shown to be motivated by evil

motive or intent, or when it involves reckless or callous indifference to the federally

protected rights of others.'"79 Plaintiff does not offer any response to CorrectHealth's

argument. Plaintiff's failure to oppose CorrectHealth's argument amounts to a concession

of CorrectHealth's argument.80 As such, Plaintiff's claims for punitive damages are

dismissed with prejudice. Furthermore, the Court finds that CorrectHealth's argument is

a correct statement of the law, and punitive damages are not available in this case.81

        H. State Law Claims

        In addition to his claims under 42 U.S.C. § 1983, Plaintiff also brings claims against

CorrectHealth for negligence under state law.82 Because the Court finds that Plaintiff has

failed to allege facts sufficient to support his federal law claims, the Court declines to

exercise supplemental jurisdiction over Plaintiff's state law claims in the current

procedural posture.




79 Rec. Doc. No. 46-1, p. 15 (quoting Smith v. Wade, 461 U.S. 30,56 (1983).
80 Dipietro v. Cole, 2017 WL 5349492, at *3 (M.D, La. Nov. 13, 2017); Omega Hosp.. LLC v. United
Healthcare Se/vs, Inc., 345 F, Supp. 3d 712, 740 (M.D. La,2018).
81 See Moore v. LaSalle Co/-/-., Inc, 429 F. Supp. 3d 285, 289 (W.D. La. 2019) (citing City of Newport v. Fact
Concerts, Inc., 453 U.S. 247, (1981)); Smith v. Wade, 461 U.S. 30, 56 (1983).
82Rec. Doc. No. 22, pp. 13-15.


                                                                                                      66180
III. CONCLUSION

          Plaintiff's official capacity claims against the individual Defendants are dismissed

with prejudice. Plaintiff's episodic-acts-or-omissions claims are dismissed with prejudice

as to all Defendants as are any MoneH claims derivative oftheepisodic-acts-or-omissions

claims.


          Plaintiff's conditions-of-confinement claims are dismissed without prejudice

because this is the first Complaint wherein Plaintiff asserts that claim against

CorrectHealth and the individual Defendants. Plaintiff will have 21 days from the date of

this Ruling to cure the deficiencies in the Second Amended Complaint as to the

conditions-of-confinement claims. If Plaintiff does not cure the deficiencies, this dismissal

will convert to a dismissal with prejudice over the federal claims, and the Court will decline

to exercise supplemental jurisdiction over Plaintiff's state law claims.

          Defendants' Motion to Dismiss83 is granted in part and deferred in part.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on July 1, 2021.




                                        CHIEF JUDGE^N^LLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        [VHDDLE DISTRICT OF LOUISIANA




s3Rec. Doc, No. 46-1, p. 14.


                                                                                       66180
